245 S.W.3d 156 (2006)
Kelly FLANNERY, Appellant,
v.
ARKANSAS DEPARTMENT OF HEALTH AND HUMAN SERVICES, Appellee.
No. 06-1081.
Supreme Court of Arkansas.
December 14, 2006.
Appellant, pro se.
No response.
PER CURIAM.
In Flannery v. Arkansas Department of Health & Human Services, 368 Ark. 31, 242 S.W.3d 619 (2006) (per curiam), this court granted Kelly Flannery's motion to file a belated appeal of an order terminating his parental rights.
Flannery, who is currently incarcerated in the Arkansas Department of Correction, now seeks leave to proceed in forma pauperis and requests this court to appoint counsel to represent him in his appeal. Attached to his motion is an affidavit setting forth that Flannery is indigent and without means to obtain private counsel.
We hold that Flannery is indigent and, therefore, appoint Maxine Isaacs to represent him in connection with this appeal. See Linker-Flores v. Arkansas Dep't of Human Servs., 356 Ark. 369, 149 S.W.3d 884 (2004) (per curiam) (holding that an indigent parent has the right to counsel on appeal).
Motions granted.